                                                                                  FILED 
                                                                                  CLERK 
                                                                                      
                                                                       12/11/2018 11:10 am
                                                                                      
UNITED STATES DISTRICT COURT                                              U.S. DISTRICT COURT 
EASTERN DISTRICT OF NEW YORK                                         EASTERN DISTRICT OF NEW YORK 
---------------------------------------------------------------X          LONG ISLAND OFFICE 
GUILLERMO TORRES,                                                     For Online Publication Only

                                   Petitioner,
                                                                      ORDER
                 -against-                                            18-CV-04681(JMA)

ERROL D. TOULON, JR.,

                                    Respondent.
---------------------------------------------------------------X

AZRACK, United States District Judge:

          On August 16, 2018, incarcerated pro se Guillermo Torres (“Petitioner”) filed a petition

for a writ of habeas corpus against Errol D. Toulon pursuant to 28 U.S.C. § 2241. (ECF No. 1.)

By Order dated October 23, 2018 (ECF No. 4, the “Order”), the Court dismissed the petition

without prejudice and with leave to file an amended petition within 30 days from the date of the

Order: (1) outlining the grounds in support of his petition; and (2) identifying his exhaustion of

state court or administrative remedies, if any. (See Order, at 2.)

        Petitioner was cautioned that a failure to timely comply with the Order would lead to the

entry of judgment and the closure of this case. (Id.) A copy of the Order was mailed to plaintiff

at his address listed on the docket sheet. To date, plaintiff has not filed an amended petition, nor

has he otherwise communicated with the Court about this case. Accordingly, judgment in this

case shall now enter.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
         The Clerk of Court is directed to mail a copy of this Order to the pro se plaintiff at his last

known address and to mark this case closed.

SO ORDERED.

Dated:     December 11, 2018
           Central Islip, New York

                                                                    /s/ (JMA)
                                                                Joan M. Azrack
                                                                United States District Judge




                                                   2
